Whether, prior to the Act of Assembly passed in the year 1796, ch. 12, a witness had a right to charge the party at whose instance he had been summoned and attended, for such attendance, as at common law, for work and labor done; or must for his remedy resort to the party cast, in the manner prescribed by the Act of Assembly, passed in 1783, ch. 12.
We are of opinion that the nonsuit was properly directed, and ought to stand — the plaintiff not having adopted (501)   that mode of recovery sanctioned by law.
Cited: Carter v. Wood, 33 N.C. 24; Belden v. Snead, 84 N.C. 244.
NOTE. — See Moore v. Islar, ante, 81, and the cases referred to in the note. S. c., ante, 203.